Exhibit 10.3


SIXTH AMENDMENT OF LEASE




THIS SIXTH AMENDMENT OF LEASE, made as of the 29th day of June, 2018 (this
"Amendment"), by and between ONE PENN PLAZA LLC, a New York limited liability
company, having an office c/o Vornado Office Management LLC, 888 Seventh Avenue,
New York, New York 10019 ("Landlord"), and OPHTHOTECH CORPORATION, a Delaware
corporation, having an office at One Penn Plaza, New York, New York 10019
("Tenant").
W I T N E S S E T H:
WHEREAS, by Lease, dated as of September 30, 2007 (the "Original Lease"),
between Landlord and Tenant, Landlord did demise and lease to Tenant and Tenant
did hire and take from Landlord, a portion of the rentable area located on the
thirty-fifth (35th) floor of the building known as and by the street address of
One Penn Plaza, New York, New York (the "Building"), as more particularly
described therein (the "Original Premises");
WHEREAS, the Original Lease was amended and modified by a letter agreement,
dated as of September 28, 2012 (the "Letter Agreement"), between Landlord and
Tenant;
WHEREAS, by Amendment of Lease, dated as of August 30, 2013 (the "First
Amendment"), between Landlord and Tenant, (x) Tenant surrendered the Original
Premises to Landlord, (y) Landlord did demise and lease to Tenant and Tenant did
hire and take from Landlord, a portion of the nineteenth (19th) floor of the
Building, as more particularly described therein (the "First 19th Floor
Premises"), and (z) Landlord and Tenant extended the term of the Original Lease;
WHEREAS, by Second Amendment of Lease, dated as of December 20, 2013 (the
"Second Amendment"), between Landlord and Tenant, Landlord did demise and lease
to




Created on

--------------------------------------------------------------------------------




Tenant and Tenant did hire and take from Landlord, an additional portion of the
nineteenth (19th) floor of the Building, as more particularly described therein
(the "Second 19th Floor Premises");
WHEREAS, by Third Amendment of Lease, dated as of April 18, 2014 (the "Third
Amendment"), between Landlord and Tenant, Landlord did demise and lease to
Tenant and Tenant did hire and take from Landlord an additional portion of the
nineteenth (19th) floor of the Building, as more particularly described therein
(the "Third 19th Floor Premises");
WHEREAS, by Fourth Amendment of Lease, dated as of December 31, 2014 (the
"Fourth Amendment"), between Landlord and Tenant, Landlord did demise and lease
to Tenant and Tenant did hire and take from Landlord an additional portion of
the nineteenth (19th) floor of the Building, as more particularly described
therein (the "Fourth 19th Floor Premises"; the First 19th Floor Premises, the
Second 19th Floor Premises, the Third 19th Floor Premises and the Fourth 19th
Floor Premises, collectively, the "Surrender Premises");
WHEREAS, by notice from Tenant to Landlord dated January 26, 2017 (the
"Termination Notice"), Tenant exercised Tenant's Termination Right (as such term
is defined in the Lease) with respect to the Lease;
WHEREAS, by Fifth Amendment of Lease, dated as of October 1, 2017 (the "Fifth
Amendment"; the Original Lease, as modified by the Letter Agreement, the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment, the
Termination Notice, and the Fifth Amendment, the "Lease"), between Landlord and
Tenant, (i) Landlord and Tenant rescinded the Termination Notice, (ii) Landlord
and Tenant terminated the Lease with respect to the Surrender Premises only,
(iii) Tenant leased from Landlord a portion of the thirty-fifth (35th) floor of
the Building, as more particularly shown therein (the "Premises"), and (iv)
Landlord and Tenant otherwise modified the Lease as set forth therein;


- 2 -


Created on

--------------------------------------------------------------------------------




WHEREAS, the term of the Lease is scheduled to expire on December 31, 2018; and
WHEREAS, Landlord and Tenant desire to extend the term of the Lease and
otherwise modify the Lease as set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the mutual receipt and legal
sufficiency of which are hereby acknowledged, the parties hereto, for
themselves, their legal representatives, successors and assigns, hereby agree as
follows:
1.Definitions. All capitalized terms used herein shall have the meanings
ascribed to them in the Lease, unless otherwise defined herein.
2.Lease Term.    The Term is hereby extended on all of the same terms and
conditions set forth in the Lease, as hereinafter modified, so that the Term
shall expire at 11:59 PM on June 30, 2020 (the "Modified Expiration Date"),
unless it shall sooner expire pursuant to any of the terms, covenants or
conditions of the Lease, as amended by this Amendment, or pursuant to law.
Accordingly, the Modified Expiration Date shall be deemed the Fixed Expiration
Date, with respect to the Premises only, for all purposes of the Lease, as
amended by this Amendment.
3.Modification of Lease as of the Modified Effective Date. From and after
January 1, 2019 (the "Modified Effective Date"), the Lease is amended and
modified as follows:
(A)The Fixed Rent (together with the Electricity Inclusion Factor as the date
hereof) shall be an amount equal to Nine Hundred Ninety-Two Thousand Two Hundred
Forty-Four and 50/100 Dollars ($992,244.50) per annum ($82,687.04 per month) for
the period


- 3 -


Created on

--------------------------------------------------------------------------------




commencing on the Modified Commencement Date and ending on the Modified
Expiration Date.
(B)The provisions of Article 2 of the Lease shall be applicable with respect to
the Premises to the effect that from and after the Modified Effective Date, (i)
Tenant shall be obligated to pay the Tax Payment and the Operating Expense
Payment with respect Premises and (ii) the modifications to Sections 13.4,
14.1(A), 15.3(A), 15.3(B), 17.3(E)(2)(c)(ii) and 17.3(F)(3)(a) of the Lease, as
set forth in Paragraph 5(K) of the First Amendment and the modification to
Section 21.3(A)(2) of the Lease, as set forth in Paragraph 5(L) of the First
Amendment, shall be applicable with respect to the Premises.
(C)The term "Base Taxes", as such term is defined in Section 2.1(B) of the
Lease, shall mean the quotient obtained by dividing (i) the Taxes for the Base
Tax Year, by (ii) the number of Tax Years in the Base Tax Year.
(D)The term "Base Tax Year", as such term is defined in Section 2.1(C) of the
Lease, shall mean the two (2) Tax Years commencing on July 1, 2018 and ending on
June 30, 2020.
(E)The term "Tax Payment", as such term is defined in Section 2.1(F) of the
Lease, shall be deemed amended and modified to insert before the period at the
end thereof, the words "(it being understood that the Tax Payment shall be due
with respect to each Tax Year following the first Tax Year in the Base Tax
Period)".
(F)The term "Tenant's Tax Share", as such term is defined in Section 2.1(I) of
the Lease, shall mean, subject to the terms of the Lease, five thousand five
hundred sixty-eight ten-thousandths percent (0.5568%).


- 4 -


Created on

--------------------------------------------------------------------------------




(G)The term "Base Operating Expense Year", as such term is defined in Section
2.5(B) of the Lease, as set forth in Exhibit "B" to the First Amendment, shall
mean the 2019 calendar year.
(H)The term "Tenant's Operating Expense Share", as such term is defined in
Section 2.5(H) of the Lease, as set forth in Exhibit "B" to the First Amendment,
shall mean, subject to the terms of the Lease, six thousand three hundred
eighty-five ten-thousandths percent (0.6385%).
4.Additional Modifications of Lease. From and after the date hereof, the Lease
is hereby amended and modified as follows:
(A)    Section 2.1(E) of the Lease is hereby amended and modified to insert
before the period at the end of the second sentence thereof, the words "or as a
result of the tax exempt status of any tenant or occupant of the Real Property".
(B)    Section 2.5(D) of the Lease, as set forth in Exhibit "B" to the First
Amendment, is hereby amended and modified as follows:
(i)    to insert after the words "employing personnel therefor)" on the fourth
(4th) line thereof, the words "and for the operations thereof,";
(ii)    to insert before the comma at the end of clause (10) thereof, the words
"other than salaries and the costs of benefits of Persons to the extent
providing services to and properly allocable to the Building"; and
(iii)    to insert before the comma at the end of clause (15) thereof, the words
"(other than the amount of retained losses)".


- 5 -


Created on

--------------------------------------------------------------------------------




(C)    Section 2.8 of the Lease, as set forth in Exhibit "B" to the First
Amendment, is hereby amended and modified to delete the words "certified public
accountant" and "certified public accountants" each time the same shall appear
in the last sentence thereof and insert the words "certified public accounting
firm" in each instance in lieu thereof.
(D)    Section 3.2 of the Lease, as amended by Paragraph 6(B) of the First
Amendment, is hereby amended and modified to insert the following before the
period at the end of clause (6) thereof:
"; or (7) for an office sharing or co-working business, subject to Section 17.8
hereof".
(E)    Section 7.4(B) of the Lease, as amended by Paragraph 6(C) of the First
Amendment, is hereby amended and modified to insert the following after the end
of the first sentence thereof:
"The commercial general liability insurance policy set forth in the foregoing
clause (2) (including any endorsements which are a part thereof) cannot exclude
coverage to the Landlord Indemnitees for claims arising out of bodily injury to
a contractor’s (of any tier) or vendor’s employees if such claim arises during
the course of employment (i.e., third party claims)."


(F)    Section 14.2(A) of the Lease is hereby amended and modified to insert
before the period at the end thereof, the words "as well as other types of
insurance policies as reasonably deemed necessary by Landlord or Mortgagee".
5.Condition of Premises. Tenant acknowledges that Landlord has made no
representations to Tenant with respect to the condition of the Premises. Tenant
acknowledges that it is currently occupying the Premises and agrees to take the
same "as is" in the condition existing on the Modified Effective Date and that,
notwithstanding anything to the contrary


- 6 -


Created on

--------------------------------------------------------------------------------




contained in the Lease, as amended by this Amendment, Landlord shall have no
obligation to perform any work (other than Landlord's Sixth Amendment Work (as
hereinafter defined)), provide any work allowance or rent credit, alter,
improve, decorate, or otherwise prepare the Premises for Tenant’s continued
occupancy.
6.Landlord's Sixth Amendment Work. Landlord shall, at Landlord's cost, on or
before December 31, 2018, perform the work to replace the existing single
entrance door to the Premises from the south hallway corridor with a Building
standard, single glass entry door similar to the single glass entry door at
Tenant's prior premises on the nineteenth (19th) floor fo the Building (such
work, "Landlord's Sixth Amendment Work"). Landlord shall perform Landlord's
Sixth Amendment Work in a good and workmanlike manner and with reasonable
diligence from and after the date hereof. Landlord shall perform Landlord's
Sixth Amendment Work in accordance with applicable Requirements. Landlord shall
perform Landlord's Sixth Amendment Work on a Business Day and provide Tenant
with reasonable advance notice with respect to when Landlord shall perform
Landlord's Sixth Amendment Work.
7.Liability of Landlord. The provisions of Section 31.4 of the Lease shall be
applicable to the Lease, as modified by this Amendment. Tenant shall look solely
to Landlord to enforce Landlord's obligations under the Lease, as amended by
this Amendment and shall not seek any damages against any of the member,
managers, partners, shareholders, directors, officers and principals, direct and
indirect, comprising Landlord (collectively, the "Parties"). The liability of
Landlord for Landlord's obligations under the Lease, as amended by this
Amendment, shall be limited to Landlord's interest in the Real Property and the
proceeds thereof. Tenant shall not look to any property or assets of Landlord
(other than Landlord’s interest in the Real Property


- 7 -


Created on

--------------------------------------------------------------------------------




and the proceeds thereof) in seeking either to enforce Landlord's obligations
under the Lease, as amended hereby or to satisfy a judgment for Landlord's
failure to perform such obligations.
8.Letter of Credit. As of the date hereof, Landlord holds a Letter of Credit in
the amount of One Hundred Thirty-Six Thousand Nine Hundred Eighteen and 00/100
Dollars ($136,918.00) (the "Existing Letter of Credit") as security for the
payment and performance of Tenant's obligations under the Lease, subject to
Article 23 of the Lease. Simultaneously herewith, Tenant shall deliver an
amendment to the Existing Letter of Credit that (i) deletes "Attention: Vincent
Hoffman" from Beneficiary's notice address and inserts "Attention: Chief
Financial Officer" in lieu thereof, (ii) adds language permitting partial
draw-downs thereof, and (iii) modifies the Existing Letter of Credit to be
subject to ISP 98.
9.Brokerage.
(A)    Tenant represents and warrants to Landlord that it has not dealt with any
broker, finder or like agent in connection with this Amendment other than CBRE,
Inc. ("Broker"). Tenant does hereby indemnify and hold Landlord harmless of and
from any and all loss, costs, damage or expense (including, without limitation,
attorneys' fees and disbursements) incurred by Landlord by reason of any claim
of or liability to any broker, finder or like agent excluding Broker who shall
claim to have dealt with Tenant in connection herewith.
(B)    Landlord represents and warrants to Tenant that it has not dealt with any
broker, finder or like agent in connection with this Amendment other than
Broker. Landlord does hereby indemnify and hold Tenant harmless of and from any
and all loss, costs, damage or expense (including, without limitation,
attorneys' fees and disbursements) incurred by Tenant by reason of any claim of
or liability to any broker, finder or like agent, excluding Broker, who shall
claim to have dealt with Landlord in connection herewith.


- 8 -


Created on

--------------------------------------------------------------------------------




(C)    The provisions of this Paragraph 9 shall survive the expiration or
termination of the Lease, as amended by this Amendment.
10.Authorization. Tenant represents and warrants to Landlord that its execution
and delivery of this Amendment has been duly authorized and that the person
executing this Amendment on behalf of Tenant has been duly authorized to do so,
and that no other action or approval is required with respect to this
transaction. Landlord represents and warrants to Tenant that its execution and
delivery of this Amendment has been duly authorized and that the person
executing this Amendment on behalf of Landlord has been duly authorized to do
so, and that no other action or approval is required with respect to this
transaction.
11.Full Force and Effect of Lease. Except as modified by this Amendment, the
Lease and all covenants, agreements, terms and conditions thereof shall remain
in full force and effect and are hereby in all respects ratified and confirmed.
12.Entire Agreement. The Lease, as amended by this Amendment, constitutes the
entire understanding between the parties hereto with respect to the matters set
forth herein and may not be changed orally but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change, modification
or discharge is sought.
13.Enforceability. This Amendment shall not be binding upon or enforceable
against either Landlord or Tenant unless, and until, Landlord and Tenant, each
in its sole discretion, shall have executed and unconditionally delivered to the
other an executed counterpart of this Amendment.
14.Counterparts. This Amendment may be executed in one or more counterparts each
of which when taken together shall constitute but one original.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


- 9 -


Created on

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment as of
the date first above written.


ONE PENN PLAZA LLC, Landlord


By:     Vornado Realty L.P., as managing member


By:     Vornado Realty Trust, its general partner




By:    \s\ David R. Greenbaum
David R. Greenbaum
President – New York Division


OPHTHOTECH CORPORATION, Tenant


By: \s\ Glenn Sblendorio
Name: Glenn Sblendorio
Title: President and CEO




TENANT'S EIN#:20-8185347





--------------------------------------------------------------------------------





UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Within New York State)




STATE OF NEW YORK        )
: ss.:
COUNTY OF NASSAU        )




On the 29th day of June, in the year 2018, before me, the undersigned personally
appeared Glenn Sblendorio, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.




/s/ Kathleen Galante
Notary Public






UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Outside of New York State)






STATE OF ______________________        )
: ss.:
COUNTY OF ____________________        )




On the _____ day of _________________, in the year 2018, before me, the
undersigned, personally appeared _________________________, personally known to
me or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity(ies), that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument, and that
such individual made such appearance before the undersigned in the
_______________. (Insert the city or other political subdivision and the state
or country or other place the acknowledgment was taken.)






____________________________







--------------------------------------------------------------------------------




(Signature and office of individual                                     taking
acknowledgment)


        

